United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3357
                        ___________________________

             Frank R. O’Brien, Jr.; O’Brien Industrial Holdings, LLC

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

U.S. Department of Health and Human Services; Sylvia Mathews Burwell, in her
 official capacity as the Secretary of the United States Department of Health and
 Human Services; United States Department of the Treasury; Jacob J. Lew, in his
official capacity as the Secretary of the United States Department of the Treasury;
 United States Department of Labor; Thomas E. Perez, in his official capacity as
                Secretary of the United States Department of Labor

                     lllllllllllllllllllll Defendants - Appellees1

                             ------------------------------

 Catholic Medical Association; Christian Medical Association; Liberty, Life, and
     Law Foundation; Archdiocese of St. Louis; Ethics and Religious Liberty
Commission of the Southern Baptist Convention; Women Speak for Themselves;
Bioethics Defense Fund; Life Legal Defense Foundation; Association of American
    Physicians & Surgeons; National Catholic Bioethics Center; Institutional
 Religious Freedom Alliance; American Association of Pro-life Obstetricians &
   Gynecologists; Physicians for Life; National Association of Pro Life Nurses;
      Association of Gospel Rescue Missions; Prison Fellowship Ministries;
     Association of Christian Schools International; National Association of
Evangelicals; Patrick Henry College; Christian Legal Society; David M. Wagner;

      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), the following
automatic substitutions of public officers occur: Secretary Burwell for Kathleen
Sebelius, Secretary Lew for Timothy Geithner, and Secretary Perez for Hilda Solis.
 Bradley P. Jacob; Charles E. Rice; Common Good Foundation; Catholic Online,
  LLC; Common Good Alliance; Council for Christian Colleges & Universities

                  lllllllllllllllllllllAmici on Behalf of Appellants

 National Health Law Program; Americans United For Separation of Church and
 State; The Center for Reproductive Rights; American Public Health Association;
      Guttmacher Institute; National Family Planning & Reproductive Health
Association; National Latina Institute for Reproductive Health; National Women’s
Health Network; Physicians For Reproductive Choice and Health; Professor James
Trussell; Professor R. Alta Charo; Professor Susan F. Wood; Reproductive Health
 Technologies Project; American Civil Liberties Union; American Civil Liberties
     Union of Eastern Missouri; Anti-Defamation League; Interfaith Alliance
 Foundation; Unitarian Universalist Association; Unitarian Universalist Women's
     Federation; National Council of Jewish Women; Religious Coalition for
Reproductive Choice; Union for Reform Judaism; Hadassah, the Women’s Zionist
 Organization of America, Inc.; Central Conference of American Rabbis; Women
                of Reform Judaism; National Women’s Law Center

                  lllllllllllllllllllllAmici on Behalf of Appellees

                                  ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: October 24, 2013
                            Filed: September 8, 2014
                                   [Published]
                                 ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________




                                         -2-
PER CURIAM.

        In light of Burwell v. Hobby Lobby Stores, Inc., 573 U.S. ___, ___, 134 S. Ct.
2751, 2785 (2014), the appellants’ complaint submits a facially plausible claim for
relief under the Religious Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb-1(a)
to (c). See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It thus appears unnecessary
to address the appellants’ remaining claims, see Hobby Lobby, 573 U.S. at ___, 134
S. Ct. at 2785, and the doctrine of constitutional avoidance particularly counsels us
not to give unnecessary answers to constitutional questions, see, e.g., Ashwander v.
TVA, 297 U.S. 288, 345-48 (1936) (Brandeis, J., concurring).

      We reverse the Federal Rule of Civil Procedure 12(b)(6) dismissal of the
appellants’ RFRA claim, vacate the dismissal of the appellants’ remaining claims
without expressing any view on the merits, and remand for further proceedings
consistent with Hobby Lobby.
                     ______________________________




                                         -3-